NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        SEP 27 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-50125

                Plaintiff-Appellee,             D.C. No.
                                                8:16-cr-00082-JLS-1
 v.

JOHNNY MORALES CASTRO, AKA                      MEMORANDUM*
Heist,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                   Josephine L. Staton, District Judge, Presiding

                      Argued and Submitted October 11, 2018
                               Pasadena, California

Before: SCHROEDER and NGUYEN, Circuit Judges, and SIMON,** District
Judge.

      Johnny Castro appeals the supervised release conditions imposed by the

district court as part of his sentence for being a felon in possession of ammunition,

18 U.S.C. § 922(g)(1). We have jurisdiction under 18 U.S.C. § 3742 and 28


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Michael H. Simon, United States District Judge for the
District of Oregon, sitting by designation.
U.S.C. § 1291. Reviewing for abuse of discretion, see United States v. Rudd, 662

F.3d 1257, 1260 (9th Cir. 2011), we affirm.

      1. Castro argues that the district court’s imposition of gang-association

conditions of release was based on insufficiently reliable or false evidence.

Contrary to his assumption, the district court did not find that he had been a gang

member, and an officer’s alleged statement to the contrary was not “the sole basis”

for the district court’s determination that he had “ties to the Middleside Street

gang.” Castro himself acknowledged such ties when he represented that he “lived

in an area that has such gangs and/or has family members or friends/acquaintances

who are members of a gang.” Castro’s own admission provides “some minimal

indicium of reliability beyond mere allegation,” and the district court was entitled

to rely on it. United States v. Reyes, 772 F.3d 1152, 1159 (9th Cir. 2014) (quoting

United States v. Vanderwerfhorst, 576 F.3d 929, 935–36 (9th Cir. 2009)).

      2. Castro also argues that the gang conditions are overbroad because they

are not reasonably related to his offense or criminal history and because they

involve a greater deprivation of liberty than is necessary. “The supervised release

conditions need not relate to the offense” so long as “they are reasonably related to

the goal of deterrence, protection of the public, or rehabilitation” and “involve no

greater deprivation of liberty than is reasonably necessary.” United States v. T.M.,

330 F.3d 1235, 1240 (9th Cir. 2003) (internal quotation mark omitted) (quoting 18


                                          2
U.S.C. § 3583(d)(2)). Castro admitted that his crime resulted from his hanging

around with a “bad crowd,” and the district court properly sought “to prevent

reversion into a former crime-inducing lifestyle by barring contact with old haunts

and associates.” United States v. Bolinger, 940 F.2d 478, 480 (9th Cir. 1991). The

conditions are neither overbroad nor vague, see, e.g., United States v. Soltero, 510

F.3d 858, 865 (9th Cir. 2007) (per curiam), and are “consistent with well-

established jurisprudence under which we presume prohibited criminal acts require

an element of mens rea.” United States v. Evans, 883 F.3d 1154, 1161 (9th Cir.

2018) (quoting United States v. Vega, 545 F.3d 743, 750 (9th Cir. 2008)), cert.

denied, 139 S. Ct. 133 (2018).

      AFFIRMED.




                                          3